                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                      CASE NO. 9:18-cv-81526-ROSENBERG/REINHART

INTERNATIONAL TURBINE
INDUSTRIES, LLC,

     Plaintiff,

v.

RELIABLE JET
MAINTENANCE, LLC,

  Defendant.
____________________________/

                    ORDER DENYING PLAINTIFF’S EXPEDITED MOTION
                  FOR ISSUANCE OF A PREJUDGMENT WRIT OF REPLEVIN

         This cause is before the Court on Plaintiff’s Expedited Motion for Issuance of a

Prejudgment Writ of Replevin [DE 17].          The Court has carefully considered the Motion,

Defendant’s Response in Opposition thereto [DE 20], and Plaintiff’s Reply [DE 21], and is

otherwise fully advised in the premises. For the reasons set forth below, Defendants’ Expedited

Motion for Issuance of a Prejudgment Writ of Replevin [DE 17] is DENIED.

         Under Florida law, a “person whose personal property is wrongfully detained by any

other person or officer may have a writ of replevin to recover said personal property and any

damages sustained by reason of the wrongful taking or detention.” Fla. Stat. § 78.01; see also

Fed. R. Civ. P. 64(a) (stating that “every remedy is available that, under the law of the state

where the court is located, provides for seizing a person or property to secure satisfaction of the

potential judgment”). A court may issue a prejudgment writ of replevin if the court finds

         that the defendant is engaging in, or is about to engage in, conduct that may place
         the claimed property in danger of destruction, concealment, waste, removal from
         the state, removal from the jurisdiction of the court, or transfer to an innocent
       purchaser during the pendency of the action or that the defendant has failed to
       make payment as agreed.

Fla. Stat. § 78.068(2). The “gist” of a replevin action is the wrongful detention of property and

the plaintiff’s right to immediate possession. Future Tech Int’l, Inc. v. Tae Il Media, Ltd., 944 F.

Supp. 1538, 1547-48 (S.D. Fla. 1996) (quotation marks omitted) (applying Florida law); see also

Wisniewski v. Historical Ass’n of S. Fla., Inc., 408 So. 2d 746, 747 (Fla. 3d Dist. Ct. App. 1982)

(stating that the right of immediate possession is the question to be determined in a replevin

action).

       Here, the record reflects that Defendant has recorded a lien on Plaintiff’s property at

issue, two Honeywall Model TFE731 aircraft engines, serial numbers P89219 and P99339C, for

labor or services that Defendant performed on the engines and on a third-party’s aircraft. See DE

20-1; DE 20-2; DE 20-3 at 2; see also Fla. Stat. §§ 713.50, .58(1) (providing for a lien “[i]n favor

of persons performing labor or services for any other person, upon the personal property of the

latter upon which the labor or services is performed”). That lien presently is the subject of a

foreclosure action in state court. See DE 20-2; DE 20-3 at 2. If the lien is valid, Defendant has a

possessory right to the property, and the lien is extinguished if Defendant releases, relinquishes,

or loses possession of the property. See Fla. Stat. § 713.58(3); see also Commercial Jet, Inc. v.

U.S. Bank, N.A., 45 So. 3d 887, 888 (Fla. 3d Dist. Ct. App. 2010) (stating that “the lien right

afforded by section 713.58 is possessory in nature” and that the “lien exists only as long as the

person entitled to the lien retains possession of the property upon which the lien is claimed”).

       Plaintiff challenges the validity of Defendant’s lien. DE 21 at 8-9. The Court concludes

that the validity and enforceability of Defendant’s state lien is a matter to be litigated in state

court, and not by this Court upon an expedited motion with a limited record. Based on the
existing record, the Court cannot conclude that Defendant may be wrongfully detaining the

property. The Court declines to issue a prejudgment writ of replevin.

          For the foregoing reasons, it is ORDERED AND ADJUDGED that Plaintiff’s Expedited

Motion for Issuance of a Prejudgment Writ of Replevin [DE 17] is DENIED.

          DONE and ORDERED in Chambers, West Palm Beach, Florida, this 19th day of

December, 2018.


                                                    _______________________________
                                                    ROBIN L. ROSENBERG
                                                    UNITED STATES DISTRICT JUDGE
Copies furnished to Counsel of Record




                                               3
